Title: II. General Orders (morning orders), 7 June 1780
From: Washington, George
To: 




[Morristown] Morning Orders Wednesday June 7th 1780“4 o clock”

The Troops to be held in readiness to march at a moment’s warning; Each man to be furnish’d with 40 rounds and two days provisions.



“7 o clock A.M.”

The Army will march immediately in the following Order.
2nd Connecticut
1st Connecticut
Stark’s
Hand’s
2nd Pennsylvania & 1st Pennsylvania
The Brigade Commissaries are to follow on with provisions.

